J   -S29012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                        1   IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                              Appellee

                         v.

RAYNARD GRAVES

                              Appellant                    No. 3183 EDA 2016


                      Appeal from the Order September 13, 2016
                 In the Court of Common Pleas of Philadelphia County
                 Criminal Division at No(s): CP-51-CR-0810851-1994,
                 CP-51-CR-0810861-1994, CP-51-CR-0810871-1994,
                 CP-51-CR-0907281-1994, CP-51-CR-1000861-1994

BEFORE:         LAZARUS, J., SOLANO, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                                    FILED MAY 08, 2017

            Raynard Graves appeals from the order, entered in the Court of

Common Pleas of Philadelphia County, denying his post -conviction writ of

habeas corpus. After careful review, we affirm.

            In 1995, the trial court sentenced Graves to an aggregate term of   521/2

to 105 years' imprisonment, after two separate juries convicted him of

multiple offenses stemming from           a   shooting and four robberies.'   Graves

filed   a    direct appeal to this Court, which affirmed his judgment of sentence


*   Former Justice specially assigned to the Superior Court.

' Graves was convicted of aggravated assault,18 Pa.C.S.A. § 2702, criminal
conspiracy, 18 Pa.C.S.A. § 903, possessing an instrument of crime (PIC), 18
Pa.C.S.A. § 907, robbery, 18 Pa.C.S.A. § 3701, and violation of the uniform
firearms act (VUFA), 18 Pa.C.S.A. § 6105.
J   -S29012-17



in 1997.    Commonwealth v. Graves, 698 A.2d 1345              (Pa. Super. 1997)

(table). In 1998, Graves filed   a   petition for allowance of appeal, which our

Supreme Court denied.     Commonwealth v. Graves, 723 A.2d 670                  (Pa.

1998) (table). On December 27, 2007, Graves filed          a PCRA   petition pro se,

which the PCRA court dismissed as untimely.              This Court affirmed the

dismissal on appeal.    Commonwealth v. Graves, 3331                EDA 2008 (Pa.

Super. 2009). On August 21, 2012, Graves filed       a   second PCRA petition pro

se, which the PCRA court also dismissed as untimely. This Court affirmed on

appeal.    Commonwealth v. Graves, 2546          EDA 2014 (Pa. Super. 2015).

On June 15, 2016, Graves filed a pro se petition for     writ of habeas corpus ad
subjiciendum,2 in the Court of Common Pleas of Philadelphia County.             The

Honorable Gary S. Glazer, finding Graves was not entitled to relief pursuant

to the Post Conviction Relief Act, 42 Pa.C.S.A.            §§ 9541-46     ("PCRA"),

appropriately treated the    petition as     a   writ of habeas corpus. See
Commonwealth v. Turner, 80 A.3d 754           (Pa. 2013)   (writ of habeas corpus
continues to exist only in cases in which there is no remedy under the

PCRA).      Following review of the      pleadings and record, Judge Glazer

dismissed the writ of habeas corpus.




2 This type of writ inquiries into "the lawfulness of the restrain of a person

who is imprisoned or detained in another's custody." "Habeas Corpus Ad
Subjiciendum." Merriam-Webster.com. Merriam -Webster, n.d. Web. 24
April 2017. .


                                       -2
J -S29012-17




        On September 30, 2016, Graves filed a                             timely appeal      in which he

raises the following issue: "Whether the trial court abused its discretion in

dismissing appellant's [p]etition for [w]rit of [h]abeas [c]orpus since he is

confined     absent       a    [s]entencing             [o]rder required          by 42      Pa.C.S.A.    §

9764(a)(8)."3        Brief of Appellant, at 3.                    Specifically, Graves claims that        a

"certified record     -   docketing entries and his sentencing transcript                        -   cannot

be used in his case to comprise an                           'existent record' that authorizes his

incarceration." Id. at 9. Graves' claim                      is   of no avail.

        We agree with the trial court that a petition for                        writ of habeas corpus,
rather than      a    PCRA       petition,         is   the proper vehicle for Graves' illegal

detention claim.              However, "section 9764 neither expressly vests, nor

implies the vestiture, in          a       prisoner of any remedy for deviation from the

procedures prescribed within."                     Id. at    371.     In Joseph v. Glunt, 96 A.3d

365 (Pa. Super. 2014), the defendant, like Graves, filed                           a   petition for writ of



3   Section 9764 states in relevant part:

        (a) General rule. --Upon commitment of                               an inmate to the
        custody of the Department of Corrections, the sheriff or
        transporting official shall provide to the institution's records
        officer or duty officer    the following information:
                                       .   .   .




                                                        * * *


        (8) A copy of the sentencing order and any detainers filed
        against the inmate which the county has notice.

42 Pa.C.S.   §   9764(a)(8).


                                                        -3
J   -S29012-17



habeas corpus in which he argued his current sentence was illegal, pursuant

to    section 9764, because the Pennsylvania Department of Corrections

("DOC") did not possess        a   written copy of his sentencing order. In Joseph,

this Court found "none of the provisions in section 9764 indicate an

affirmative obligation on the part of the DOC to maintain and produce the

documents enumerated in subsection 9764(a) upon the request of the

incarcerated person."         Id. at 371. Moreover, the lower court determined
that "the existent record authorized [the defendant's] incarceration." Id. at

368. On appeal, our Court held that:

        The trial court properly reviewed the record and discovered a
        valid sentencing order contained therein. Moreover, the trial
        court correctly concluded that, even in the absence of a
        written sentencing order, the DOC had continuing
        authority to detain [the defendant]. We discern no abuse
        of discretion in the trial court's conclusion.

Id. at 372 (emphasis added).
        Moreover, Joseph makes it clear that Graves' argument that the

certified record is insufficient to confirm the legitimacy of his sentence is

meritless. Id. at 372 (criminal docket provided by trial court and transcript

of sentencing hearing are sufficient to confirm imposition, and legitimacy, of

prisoner's sentence). The trial court properly reviewed the record and found

Judge Glazer entered      a   valid sentence on June 30, 1995. Accordingly, the

trial court properly dismissed Graves' petition.

        Order affirmed.



                                           -4
J   -S29012-17




Judgment Entered.




J         Seletyn,
     ._,eph D.       Es   .


Prothonotary


Date: 5/8/2017




                              -5